Dissenting Opinion bt
Me. Justice Robeets :
It is my view that given the testimony that the bus was traveling west, the testimony as to the final resting places of the vehicles, and the evidence that the bus’ skid marks crossed the center line from the westbound into the eastbbund lane, the jury could very well have concluded that the bus collided with the plaintiff’s vehicle on the plaintiff’s side of the highway. Since a reasonably prudent man does not drive his vehicle on the wrong side of the highway, the jury could have found, without more evidence, that the bus driver was negligent. Accordingly, I would vacate the judgment of nonsuit, and remand for a new trial.